         Case 1:16-cr-00776-VEC Document 947 Filed 12/11/18 Page 1 of 1




                                                     December 11, 2018

Via CM-ECF

Honorable Valerie E. Caproni
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re: United States v. Alain Kaloyeros, et al., No. S2 16 Cr. 776 (VEC) (S.D.N.Y.)

Dear Judge Caproni:

        We represent Joseph Gerardi in the above-referenced matter. I apologize for burdening the
Court with an additional clarification regarding our requested designated facility. In our previous
letter dated December 7, 2018, we mistakenly requested “USP Canaan,” which is a high-security
United States Penitentiary. We meant to request Satellite Prison Camp (SCP) Canaan, which is
also located in Waymart, PA.

       Thank you, and apologies for any confusion.


                                                     Very truly yours,

                                                     WALDEN MACHT AND HARAN

                                                     By:    /s/ Milton L. Williams

                                                            Milton L. Williams
                                                            Avni P. Patel
                                                            Jacob Gardener

Enclosures

cc:    all parties, via ECF




                                                1
